Citation Nr: 1747958	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  09-17 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right fractured femur.

2.  Propriety of a separate 0 percent rating assigned for residual scars of the right fractured femur prior to December 22, 2015, and 20 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for vertebral fracture.

4.  Propriety of a separate 10 percent rating assigned for peripheral neuropathy of the right lower extremity prior to December 22, 2015, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection and assigned initial 10 percent ratings for a right femur fracture with residual scars and a vertebral fracture, effective July 18, 2007.  The Veteran appealed with respect to the propriety of the initially assigned ratings.

The Board remanded the case in September 2013.  In a February 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted a separate 20 percent rating for residual scars of his right femur fracture, effective December 22, 2015, and a separate 20 percent rating for peripheral neuropathy of the lower right extremity associated with his back disability, effective December 22, 2015.  On Remand in February 2017 the Board determined that these ratings were part and parcel of his claims for higher initial ratings for his right femur and back disabilities, and as such, the Board took jurisdiction over these two issues.  

In a rating decision in May 2017 the AOJ granted earlier effective dates for the service-connected peripheral neuropathy of the lower right extremity associated with his back disability and residual scars of his right femur fracture, and assigned separate disability ratings of zero and 10 percent, respectively, prior to December 22, 2015.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, additional development is necessary prior to adjudicating the Veteran's claims on the merits.

This matter was previously remanded to obtain updated VA examinations.  Pursuant to that remand, the AOJ requested VA examinations (Scars, Back Conditions, Hip and Thigh, and Peripheral Nerves), as shown on a March 6, 2017 Compensation and Pension Examination Request Inquiry.  The Inquiry lists the examination request as "Open" and there was no indication that these examinations had yet been scheduled.  A Report of General Information dated March 20, 2017 shows that the VAMC contacted the AOJ regarding their inability to get ahold of the Veteran to schedule the VA examinations.  It was noted that efforts to contact the Veteran at different telephone numbers were unsuccessful.  A March 21, 2017 Compensation and Pension Examination Request Inquiry form shows that the all examinations were cancelled because the Veteran "failed to RSVP."  

The Board notes in this regard that governing regulations are silent as to any RSVP requirement.  Moreover, while there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice, a copy of the VA examination notice letter does not appear to be of record.

Therefore, in an effort to ensure compliance with the duty to assist and the Board's prior remand instructions, the case will again be remanded for the AOJ to attempt to schedule the Veteran for the requested examinations, with proper notice provided to the Veteran.

Additionally, while correspondence in the claims file sent to the Veteran's most recent address of record have not been returned as undeliverable, the Veteran is hereby advised that, if he fails to report for a scheduled examination again without good cause, no further examination will be provided.  VA's duty to assist in developing facts and evidence in conjunction with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran an appropriate VA examination to determine the nature and severity of his right femur disability with residual scars.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to and be reviewed by the examiner.  The examiner is requested to address the following:

a) Discuss the current nature and severity of all manifestations of the Veteran's right femur disability.  He or she should determine if there is a fracture of the shaft or anatomical neck with nonunion, and if so whether loose motion is present, or if not, whether weight-bearing is preserved by use of a brace.  The examiner should also determine if there is a fracture of the surgical neck with false joint.  If malunion is present, the examiner should state whether such malunion results in a slight, moderate, or marked right knee and/or hip disability.  The examiner should also measure both lower extremities from anterior superior spine of the ilium to the internal malleolus of the tibia and list the difference in height, if any, between the Veteran's right leg and his left leg.

As relevant to the Veteran's right femur disability, his right hip should also be thoroughly examined, to include providing range of motion studies.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

b) In addition, as relevant to the Veteran's right femur disability, his right knee should be thoroughly examined as well.  The VA examiner should discuss the current nature and severity of all manifestations of the Veteran's right knee disability, to include providing range of motion studies.  The examiner should record the range of motion observed on clinical evaluation in terms of degrees.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examination containing range of motion findings pertinent to the Veteran's right knee disability conducted in November 2007.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

c) Furthermore, with regard to the separately rated residual scars of the Veteran's right femur disability, the examiner should identify the nature and severity of such impairments.  In this regard, the examiner is requested to indicate the number of scars present which are related to the Veteran's right femur disability, their sizes, and whether such scars are unstable and/or painful.

d) The examiner should address the impact the Veteran's right femur disability with residual scars have on his ability to obtain or maintain gainful employment.  

All opinions expressed should be accompanied by supporting rationale.

2.  After completing the foregoing development, the appellant should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to and be reviewed by the examiner.  The examiner is requested to address the following:

a) Provide the range of motion of the lumbar spine in degrees during active motion, passive motion, weight-bearing, and nonweight-bearing.  State whether there is any form of ankylosis.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

b) Describe all neurological manifestations and symptomatology and offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected lumbar disc disease.  The examiner should discuss the severity of any radiculopathy or neuropathy found to be present in the lower extremities and indicate whether the degree of impairment is best characterized as mild, moderate, moderately severe, or severe.

c) Provide findings responsive to the criteria for rating intervertebral disc syndrome (IDS) and specifically, comment on the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician), if there are any, in the last 12-month period.

d) The examiner should address the impact the Veteran's lumbar spine disability with associated neuropathy of the right lower extremity have on his ability to obtain or maintain gainful employment.

All opinions expressed should be accompanied by supporting rationale.

3.  The Veteran should be given adequate notice of the requested examinations.  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




